[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                               FILED
                      ________________________        U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                         DECEMBER 11, 2009
                            No. 09-11676
                        Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                      ________________________

                  D. C. Docket No. 09-60086-CV-ASG,
                     BKCY No. 08-12535-BKC-JK

IN RE:

DENNY HUGHES,

                                                                     Debtor.
_______________________________________________

DENNY HUGHES,

                                                          Plaintiff-Appellant,

                                 versus

JAMESTOWN SQUARE LLC,

                                                         Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________
                          (December 11, 2009)
Before BLACK, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:

      Appellant Hughes appealed to the district court the bankruptcy court’s

dismissal without prejudice of Hughes’ Involuntary Petition in Bankruptcy Case

No. 08-12535-JKO (“Case 1") against Appellee Jamestown Square LLC. On the

same day, Hughes refiled his Involuntary Petition in Bankruptcy Case No. 08-

28319-JKO (“Case 2"). The district court granted Appellee’s motion to dismiss,

reasoning that it lacked jurisdiction to hear the appeal. We agree.

      Under 128 U.S.C. § 158, district courts have jurisdiction to hear bankruptcy

appeals from “final judgments, orders, and decrees.” 28 U.S.C. § 158(a)(1). “As

with other types of cases, a final order in a bankruptcy proceeding is one that ends

the litigation on the merits and leaves nothing for the court to do but execute its

judgment.” In re Culton, 111 F.3d 92, 93 (11th Cir. 1997). The fact that Hughes

concurrently appealed the decision in Case 1 and refiled essentially the same

petition in Case 2 reveals that the bankruptcy court’s dismissal without prejudice

in Case 1 did not end the litigation on the merits.

      Moreover, the district court’s exercise of jurisdiction in this case would

violate the general prohibition against two courts entertaining duplicative

litigation. Cf. Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58, 103

                                          2
S. Ct. 400, 402 (1982). This prohibition is meant to “promote judicial economy

and avoid the confusion and inefficiency that might flow from putting the same

issue before two courts at the same time.” Cf. 20-303 Moore's Federal Practice:

Civil § 303.32 [1] (3d ed. 2009); Shewchun v. United States, 797 F.2d 941, 943

(11th Cir. 1986) (noting that the prohibition against a district court exercising

jurisdiction over a case properly before the court of appeals prevents parties from

“fight[ing] a ‘two front war’ for no good reason”).

        For the foregoing reasons, we affirm the district court’s dismissal of this

case.

        AFFIRMED.1




        1
              Appellant’s request for oral argument is denied.

                                               3